DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 04 October 2021 has been entered.  Claim 1 has been amended.  Claims 7-9 have been canceled.  Claims 1-6 are currently pending and have been considered below.

Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully and carefully considered but they are not persuasive.  Applicant argues on pages 7-8 of the remarks that the combination of references fails to disclose the limitations “SB4.1: two peaks being in the gray-level histogram curve, determining a value range of the segmentation threshold T as: imax1 < T < imax2, wherein imax1 is a pixel gray level corresponding to the first peak and imax2 is a pixel gray level corresponding to the second peak; SB4.2: acquiring the second derivatives of the gray-level histogram curve as follows: αi = ∂2ni / ∂i2, wherein ni indicates a total number of pixels all having a gray level of i in the SEM image, and i indicates a gray level; SB4.3: determining a maximum value α imax of the second derivatives within the value range of the segmentation threshold T according to the second derivatives; and SB4.4: determining a pixel gray level iT corresponding to the maximum value a imax
In the remarks, Applicant refers to Figure 10 of the instant application, however Figure 10 of the instant application discloses a single peak in a gray level histogram curve which was previously claimed in now canceled claim 7.
Tatone discloses on page 40, Section 5.2 Image segmentation, “The following subsections describe the approach to: (1) establish the primary global thresholds, (2) calculate the spatial second derivative, and (3) define an appropriate spatial second derivative threshold. The collective goal of this procedure was to arrive at a segmentation” and on page 41, Section 5.2.1, “the user indicates the median gray values corresponding to the two peaks of the histogram. The iterative procedure to obtain the lower threshold considers a sliding threshold between the user-specified peak values to obtain the relationship between the threshold value and the void space in the resulting binary image. The lower threshold is defined by the point of inflection of this curve which corresponds to the local minimum of the first derivative (Fig. 11b). With the upper and lower thresholds defined, the original 16-bit gray scale image can be simplified … see Figure 11(a) grey values horizontal axis, 1st max peak 11,700, 2nd max peak 48,100,” the first and second max peaks corresponding to the two peaks in the histogram curve.
Tatone further discloses on pages 42-43, Section 5.2.2 Refinement with second derivative threshold, “The spikes in the spatial second derivative that exist at the transition between intact material and void space are utilized to refine the primary segmentation. Considering a 3 x 3 neighborhood in a 2D image, the central difference discrete approximation of the spatial second derivative for the center pixel can be calculated in 4 directions … c is the second derivative threshold parameter, and G intact and G void are the user-specified median gray values for the intact material and void space obtained from the gray value histogram ... A suitable value of c is determined by examining a gray value profile and its second derivative across a well-defined boundary between void space and intact material (e.g., Fig. 14a–c) ... at the transition from intact material to void space, there are well-defined spikes in the profile (Fig. 14c). A c value is chosen such that the resulting threshold value is plot of gray values along profile shown in a; and c second derivative of gray value profile showing thresholds defined by different values of c.”
Vidal discloses on pages 289-290, Section 1. Introduction, “The obtained images by SEM are normally used to inform about the presence of cracks or other characteristics in deposits … The created function is very versatile because the proposed steps can be easily modified and extended to adapt it to other microscopic or digital images” and on page 291, Section 2.4. Image treatment, “SEM images were cut before any further procedure. Original images, in all the cases, were 460 × 640 matrices but only the first 400 rows of pixels were finally taken (all columns were kept), so images were reduced to 400 × 640 matrices … different processing tools were tried over the contrast adjusted images with the objective to enhance cracks from the image remainder ... The only method that proved to work well was the application of the LoG filter. The LoG filter is based on calculating the second spatial derivative of an image … Image derivatives focus on enhancing points at which the image intensity changes sharply or has discontinuities, as it happens for cracks.”
Thus, the combination of references discloses the limitations “SB4.1: two peaks being in the gray-level histogram curve, determining a value range of the segmentation threshold T as: imax1 < T < imax2, wherein imax1 is a pixel gray level corresponding to the first peak and imax2 is a pixel gray level corresponding to the second peak; SB4.2: acquiring the second derivatives of the gray-level histogram curve as follows: αi = ∂2ni / ∂i2, wherein ni indicates a total number of pixels all having a gray level of i in the SEM image, and i indicates a gray level; SB4.3: determining a maximum value α imax of the second derivatives within the value range of the segmentation threshold T according to the second derivatives; and SB4.4: determining a pixel gray level iT corresponding to the maximum value a imax of the second 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “acquiring a gray-level histogram curve of an SEM image” in line 3 of the claim.  This limitation should recite “acquiring a gray-level histogram curve of a scanning electron microscope (SEM) image.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fissure structure” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “a value range” in line 5 of the claim; “the value range” in line 9 of the claim; “a value range” in lines 12-13 of the claim.  It is unclear if “the value range” in lines 12-13 is the same or different “value range” as recited in lines 5 and 9 of the claim, respectively.
Claim 1 recites “the first peak” in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the second peak” in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatone, Bryan SA, and Giovanni Grasselli. "Characterization of the effect of normal load on the discontinuity morphology in direct shear specimens using X-ray micro-CT." Acta Geotechnica 10.1 (2015): 31-54, hereinafter, .

As per claim 1, Tatone discloses a method for determining a segmentation threshold of a digital image of a rock-soil material, comprising the following steps:
S 1: acquiring a gray-level histogram curve of an image of the rock-soil material (Tatone, page 40, Section 5.2 Image Segmentation, thresholding methods are commonly used for segmentation. By adjusting the threshold values that bound different ranges of gray level intensity, it is possible to delineate phases with similar attenuation characteristics and, hence, similar densities and elemental compositions … The darker phase represents cracks and void space, while the lighter phase represents the intact mortar material. In a gray level histogram, these phases are represented by two distinct peaks; Tatone, page 41, Fig. 11 Description of primary segmentation of direct shear specimens: a) example of a gray value histogram ... b) void space voxels as a function of differing global threshold values showing the point of inflection which defines the lower threshold value); 
S2: determining a value range of a segmentation threshold T according to the gray-level histogram curve (Tatone, page 40, Section 5.2 Image Segmentation, The implemented approach involved coupling dual-level gray level intensity thresholds with a spatial second derivative threshold. The dual-level global thresholds were used to obtain an approximate segmentation, referred to as the ‘‘primary’’ segmentation. While the second derivative threshold ... was used to refine the primary segmentation (referred to as the ‘‘secondary’’ segmentation; Tatone, pages 40-41, 5.2.1 Establishing primary global thresholds, the gray value histograms for the CT imagery displayed two distinct peaks related to void space and intact mortar material ... The objectives when establishing the primary global thresholds are to define: (1) an upper threshold, above which, voxels are clearly intact mortar; (2) a lower threshold, below which, voxels are clearly void space; and (3) an intermediate range of gray values which characterize voxels that require further analysis with a secondary approach; Tatone, page 41, Fig. 11 Description of primary segmentation of direct shear specimens: a) example of a gray value histogram ... b) void space voxels as a function of differing global threshold values showing the point of inflection which defines the lower threshold value); 
S3: acquiring second derivatives of the gray-level histogram curve (Tatone, page 40, Section 5.2 Image Segmentation, The implemented approach involved coupling dual-level gray level intensity thresholds with a spatial second derivative threshold. The dual-level global thresholds were used to obtain an approximate segmentation, referred to as the ‘‘primary’’ segmentation. While the second derivative threshold ... was used to refine the primary segmentation (referred to as the ‘‘secondary’’ segmentation; Tatone, page 42, 5.2.2 Refinement with second derivative threshold, The intermediate gray values between intact material and void space are the result of partial volume effects which arise when a voxel contains both void space and intact material ... fluctuations in the spatial second derivative of the image are more pronounced and can, therefore, yield additional information from images. The spikes in the spatial second derivative that exist at the transition between intact material and void space are utilized to refine the primary segmentation); and 
S4: determining the segmentation threshold T according to the second derivatives of the gray-level histogram curve and the value range of the segmentation threshold T (Tatone, pages 42-43, 5.2.2 Refinement with second derivative threshold, A suitable value of c is determined by examining a gray value profile and its second derivative across a well-defined boundary between void space and intact material … at the transition from intact material to void space, there are well-defined spikes in the profile (Fig. 14c). A c value is chosen such that the resulting threshold value is above the background noise level. For the specimen depicted herein, a c value of 85 was adopted to refine the primary segmentation; Tatone, page 43, Fig. 14 Methodology to select value for the spatial second derivative 
wherein the determining the segmentation threshold T of the Fissure structure is specifically as follows:
SB4.1: two peaks being in the gray-level histogram curve, determining a value range of the segmentation threshold T as: i max1 < T < i max2 wherein imax1 is a pixel gray level corresponding to the first peak and imax2 is a pixel gray level corresponding to the second peak (Tatone, page 41, Figure 11(a) grey values horizontal axis, 1st max peak 11,700, 2nd max peak 48,100); 
SB4.2: acquiring second derivatives of the gray-level histogram curve as follows: ai - ∂2 ni / ∂i2 wherein ni indicates a total number of pixels / voxels all having a gray level of i in the image, and i indicates a gray level (Tatone, page 43, Figure 14 (b) and (c), 16-bit grey values on vertical axis, voxel / pixels on horizontal axis; Tatone, page 43, Fig. 14 Methodology to select value for the spatial second derivative threshold parameter c: a example of a profile crossing a well-defined boundary between intact mortar and void space; b plot of gray values along profile shown in a; and c second derivative of gray value profile showing thresholds defined by different values of c); 
SB4.3: determining a maximum value a imax of the second derivatives within the value range of the segmentation threshold T according to the second derivatives (Tatone, page 43, Figure 14 (c)); and 
SB4.4: determining a gray level iT corresponding to the maximum value a imax of the second derivatives, wherein the segmentation threshold T is: T=iT wherein iT is the gray level corresponding to the maximum value a imax of the second derivatives (Tatone, page 43, Figure 14 (b), upper threshold 48,100; Tatone, page 40, Section 5.2 Image segmentation, “The following subsections describe the approach to: (1) establish the primary global thresholds, (2) calculate the spatial second derivative, and (3) defined an appropriate spatial second derivative threshold; Tatone, page 43, Fig. 14 Methodology to plot of gray values along profile shown in a; and c second derivative of gray value profile showing thresholds defined by different values of c).
Tatone does not explicitly disclose the following limitations as further recited however Vidal discloses a SEM image, wherein ni indicates a total number of pixels all having a gray level of i in the image, and i indicates a gray level (Vidal, Abstract, SEM images are binarized using a proper threshold calculated from the histogram of images ... The method uses the second derivative of the histogram obtained ... then spatial cracked area can be quantified with much more accuracy; Vidal, page 289-290, Introduction, The obtained images by SEM are normally used to inform about the presence of cracks or other characteristics in deposits ... The created function is very versatile because the proposed steps can be easily modified and extended to adapt it to other microscopic or digital images; Vidal, page 291, 2.4. Image treatment, first 400 rows of pixels were finally taken (all columns were kept), so images were reduced to 400 × 640 matrices … Image derivatives focus on enhancing points at which the image intensity changes sharply or has discontinuities ... With the application of the second spatial derivative to an image, the edges in the original image become zero in the second derivative of the image intensity function and consequently they can be easily detected).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the second derivative threshold technique to improve segmentation in images as taught by Tatone and Vidal to SEM images as taught by Vidal as an alternate means to resolve the pore structure of the image as the proposed technique can be modified and extended to other microscopic or digital images (Vidal, page 289-290, Introduction). 

As per claim 2, Tatone and Vidal disclose the method for determining a segmentation threshold of a digital image of a rock-soil material according to claim 1, wherein before the step S 1 of acquiring the .


Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatone, Bryan SA, and Giovanni Grasselli. "Characterization of the effect of normal load on the discontinuity morphology in direct shear specimens using X-ray micro-CT." Acta Geotechnica 10.1 (2015): 31-54, hereinafter, “Tatone”, in view of Vidal, M., et al. "Analysis of SEM digital images to quantify crack network pattern area in chromium electrodeposits." Surface and Coatings Technology 285 (2016): 289-297, hereinafter, “Vidal” as applied to claims 1 and 2 above, and further in view of Kim JS, Chung SY, Stephan D, Han TS. Issues on characterization of cement paste microstructures from μ-CT and virtual experiment framework for evaluating mechanical properties. Construction and Building Materials. 2019 Mar 30;202:82-102, hereinafter, “Kim”.


S 1.1: determining each pixel gray level i in a grayscale image of the rock-soil material (Tatone, page 41, Fig. 11(a), Description of primary segmentation of direct shear specimens: a) example of a gray value histogram, Grey values listed along horizontal axis); 
S 1.2: acquiring points on the gray-level histogram curve of the grayscale image of the rock-soil material according to the following formula: P(i) = ni / N, i = 0, 1, … , L – 1, wherein i indicates a gray level, N indicates a total number of image pixels, ni indicates a total number of pixels having a gray level of i in the SEM image, and L indicates the number of the gray levels (Tatone, page 41, Figure 11(b), showing the point of inflection which defines the lower threshold value, grey values on horizontal axis and total pixel / voxel count on vertical axis).
Tatone and Vidal do not explicitly disclose the following limitation as further recited however Kim discloses 
S 1.3: performing fitting according to P(i) to obtain the gray-level histogram curve of the grayscale image of the rock-soil material (Kim, page 87, 3.2. Phase identification, The procedure to determine the threshold value between the solid and pore phases in the neat cement paste specimen is similar to the aforementioned methods, but it is extended to accommodate the current data. As shown at the top of Fig. 7, the grayscale or LAC histogram is fitted with f using multiple (3 in this case) Gaussian curves. The first derivative (df =dx) and the second derivative (d2f =dx2) of f with respect to the grayscale value are presented below the grayscale histogram in Fig. 7. To identify the threshold between the solid and pore phases, characteristic points on the left-hand side of the peak are identified. First, a point with the maximum slope of the fitted curve on the left-hand side of the peak is located as in Fig. 7).


As per claim 4, Tatone, Vidal and Kim disclose the method for determining a segmentation threshold of a digital image of a rock-soil material according to claim 3, wherein the step S2 of determining the value range of the segmentation threshold T is specifically as follows:
step S2.1: determining a number of peaks in the gray-level histogram curve according to the gray-level histogram curve (Tatone, page 40, 5.2 Image Segmentation, The CT images of the direct shear specimens displayed two distinct phases (Fig. 10a). The darker phase represents cracks and void space, while the lighter phase represents the intact mortar material. In a gray level histogram, these phases are represented by two distinct peaks; Tatone, pages 40-41, 5.2.1 Establishing primary global thresholds, the gray value histograms for the CT imagery displayed two distinct peaks related to void space and intact mortar material (Fig. 11a)); 
step S2.2: determining a structure of the rock-soil material according to the number of peaks (Tatone, page 40, 5.2 Image Segmentation, The CT images of the direct shear specimens displayed two distinct phases (Fig. 10a). The darker phase represents cracks and void space, while the lighter phase represents the intact mortar material. In a gray level histogram, these phases are represented by two distinct peaks); 
step S2.3: acquiring a pixel gray level imax corresponding to the peak (Tatone, page 41, Figure 11(a), Upper threshold listed for each peak; Kim, pages 87- 88, Figures 6 and 7); and 


As per claim 5, Tatone, Vidal and Kim disclose the method for determining a segmentation threshold of a digital image of a rock-soil material according to claim 4, wherein the step S2.2 of determining the structure of the rock-soil material is specifically as follows: if there is only one peak in the gray-level histogram curve, the rock-soil material has a pore structure; or if there are two peaks in the gray-level histogram curve, the rock-soil material has a fissure structure (Tatone, pages 40-41, 5.2.1 Establishing primary global thresholds, the gray value histograms for the CT imagery displayed two distinct peaks related to void space and intact mortar material (Fig. 11a)).

As per claim 6, Tatone, Vidal and Kim disclose the method for determining a segmentation threshold of a digital image of a rock-soil material according to claim 5, wherein before the step S3 of acquiring the second derivatives of the gray-level histogram curve, the method further comprises: 
acquiring first derivatives of the gray-level histogram curve as follows:  vi = ∂ni / ∂I wherein i indicates a gray level, and ni indicates a total number of pixels corresponding to each pixel gray level i in the SEM image (Tatone, page 41, Figure 11(b), 1st derivative, grey levels listed across horizontal axis, number of pixels / voxels listed on vertical axis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Christe, Pierre Guillaume. Geological characterization of cataclastic rock samples using medical X-ray computerized tomography: towards a better geotechnical description." Lausann: Ecole .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668